Brown, District Judge.
The evidence from Shanghai sufficiently establishes that the tea, when shipped, was in sound condition and free from camphor damage. This confirms the recital of the bill of lading that the tea was received “in good order and condition.” The evidence also shows that all the tea consigned to the libelant was more or less damaged from the fumes of camphor, when delivered. The ship carried on board 400 tons of camphor, all in the aft compartment, separated by an iron bulkhead from the compartment next forward, in which, as well as in other parts of the ship, the tea was stowed. The defense is rested upon the alleged custom of bringing tea and camphor as parts of the same cargo, and on the claim that there was no lack of care on the part of the ship.
I cannot sustain the defense. The extreme susceptibility of tea to damage from the fumes of camphor has long been known. The T. A. Goddard, 12 Fed. Rep. 174. The value of tea in this market, however it may be in Europe, is greatly diminished by camphor infection.
Doubtless goods liable to injure each other may be carried in the same ship, if it be the general usage to carry them together, provided all proper means are employed to prevent injury. Clark v. Barnwell, 12 How. 280; The Sabioncello, 7 Ben. 357; The Carrie Delap, 1 Fed. Rep. 874. But no general usage is established to bring tea and camphor in the same vessel to this country. Minis v. Nelson, 48 Fed. Rep. 777; Isaksson v. Williams, 26 Fed. Rep. 642. Nor is there evidence of any custom anywhere to bring camphor in such a way as to impregnate with its fumes nearly a whole cargo of tea. The practice of sometimes bringing them together in the same vessel is of very recent date, and only in vessels specially designed and built to keep the camphor in airtight compartments. When a large part of the cargo is found to be impregnated with camphor fumes on board a ship thus built, like the *841Glamorganshire, the inference of some want of care is irresistible. The Timor, 46 Fed. Rep. 859.
Decree for the libelants, with costs.